J. R. Swan, J.
There is not proof of collusion or unfairness used to 'obtain a compromise of the claim of the defendants upon the county. The object of the donations of the defendants to the county, was to procure the county seat to be located at Maumee. It could not have entered into the contemplation of the parties, that the county seat, after being once established at Maumee, would, in the course of years, be removed. It was, however, removed, and the county, notwithstanding, claimed the property of defendants, and the right to use and dispose of it for other purposes than those for which the defendants were induced to give it. Whatever may be the legal rights of the county under such circumstances, it is unjust and inequitable on its part to retain this property, after having deprived the defendants, substantially, of the consideration which induced them to give it. There was a clear moral obligation on the part of the county, to either give up the property, or make compensation after the county seat was removed ; and respectable members of the bar and court might well have entertained doubts whether chancery would not have interfered on behalf of the defendants. Under these circumstances, we are of the opinion that the claim of the defendants was *497of that kind of doubtful character in equity, which would raise a sufficient consideration for a compromise; and that, therefore, this court ought not to interpose by injunction to save the county from the'payment of a demand having the sanctions of moral obligation.